UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7284



GEORGE W. THOMPSON,

                                              Plaintiff - Appellant,

          versus

S. HUNTER RENTZ, Dr.; J. R. LAWSON, M.D.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge.
(CA-95-2458-18BE)


Submitted:   November 21, 1996            Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


George W. Thompson, Appellant Pro Se. Robert Eric Petersen, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Thompson v. Rentz, No. CA-
95-2458-18BE (D.S.C. July 18, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2